Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contained claims directed to the following patentably distinct species:
I: A randomizer for a constant current source (claims 1-8, for example);
II: A randomizer for current shunt reference voltage (claims 9-16, for example);
III: A randomizer for a clock (claims 17-18, for example); and
IV: A dummy load clock switch circuit (claims 19-23, for example).
Applicant elected species I, without traverse.  New claims 24-32 have been added.  Claim 24 appears to be allowable and appears to be generic to claims 1-18 and 25-32.  Accordingly, claims 1-18 and 24-32 have been examined.  New claim 24 is not seen to be generic to claims to claims 19-23.  Claims 19-23 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Allowable Subject Matter
Claims 1-8, 17-18 and 24-32 appear to be allowable over the prior art of record.  Claims 9-16 likely would be allowable if amended to overcome the 112 rejections.  Fort (9,787,171) Fig. 2 shows a load 3, a constant current source 22, a current shunt 24, a comparator 4 and a reference voltage REF.  Not shown is the claimed randomizer.  Cheng et al. (10,389,519) Fig. 7 show a load 604 and a randomizer 606.  Not shown is current shunt circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849